Name: 2013/216/CFSP: Political and Security Committee Decision BiH/20/2013 of 24Ã April 2013 on the appointment of the Head of the EU Command Element at Naples for the European Union military operation in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  European construction
 Date Published: 2013-05-09

 9.5.2013 EN Official Journal of the European Union L 127/26 POLITICAL AND SECURITY COMMITTEE DECISION BiH/20/2013 of 24 April 2013 on the appointment of the Head of the EU Command Element at Naples for the European Union military operation in Bosnia and Herzegovina (2013/216/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Joint Action 2004/570/CFSP of 12 July 2004 on the European Union military operation in Bosnia and Herzegovina (1), and in particular Article 6 thereof, Whereas: (1) By Exchange of Letters between the Secretary-General/High Representative and the NATO Secretary-General on 28 September 2004 and on 8 October 2004 respectively, the North Atlantic Council has agreed to make available the Chief of Staff of the Joint Force Command Headquarters Naples as Head of the EU Command Element at Naples. (2) Pursuant to Article 6 of Joint Action 2004/570/CFSP, the Council authorised the Political and Security Committee (PSC) to exercise the political and strategic direction of the EU military operation. (3) On 15 June 2010, the PSC adopted Decision BiH/16/2010 (2) appointing Lieutenant General Leandro DE VICENTI as the Head of EU Command Element at Naples for the European Union military operation in Bosnia and Herzegovina. (4) The EU Operation Commander has recommended appointing Chief of Staff of the Joint Force Command Headquarters Naples, General Leonardo DI MARCO, as Head of the EU Command Element at Naples to succeed Lieutenant General Leandro DE VICENTI. (5) The EU Military Committee has supported the recommendation. (6) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. (7) The Copenhagen European Council of 12 and 13 December 2002 adopted a Declaration stating that the Berlin plus arrangements and the implementation thereof will apply only to those EU Member States which are also either NATO members or parties to the Partnership for Peace and which have consequently concluded bilateral security agreements with NATO, HAS ADOPTED THIS DECISION: Article 1 General Leonardo DI MARCO is hereby appointed Head of the EU Command Element at Naples for the European Union military operation in Bosnia and Herzegovina as from 28 April 2013. Article 2 Decision BiH/16/2010 is repealed. Article 3 This Decision shall enter into force on 28 April 2013. Done at Brussels, 24 April 2013. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 252, 28.7.2004, p. 10. (2) OJ L 155, 22.6.2010, p. 33.